                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS and                   :            CIVIL ACTION
MARGARET M. KRAUS, h/w                :
                                      :
       v.                             :
                                      :
ALCATEL-LUCENT, ALLEN-BRADLEY :
COMPANY, AMETEK, INC., BBC BROWN :
BOVERI, k/n/a ABB, Inc., BELDEN WIRE :
& CABLE COMPANY, LLC, CBS             :
CORPORATION, formerly known as        :
Westinghouse Electric Corporation,    :
CLARK CONTROLLER CO., ESPEY           :
MANUFACTURING & ELECTRONICS           :
CORP., FORD MOTOR CO., GENERAL :
DYNAMICS, GENERAL ELECTRIC            :
COMPANY, GOULD ELECTRONICS,           :
INC., GTE PRODUCTS OF                 :
CONNECTICUT CORPORATION,              :
HONEYWELL INTERNATIONAL,              :
HONEYWELL, INC., IMO INDUSTRIES, :
INC., formerly known as DeLaval Steam :
Turbine Company, ITT INDUSTRIES,      :
L-3 COMMUNICATIONS, LOCKHEED          :
MARTIN CORPORATION SERVICE            :
COMPANY, METROPOLITAN LIFE            :
INSURANCE CO., MINNESOTA MINING :
AND MANUFACTURING, MOTOROLA           :
SOLUTIONS, NAVCOM DEFENSE             :
ELECTRONICS, NORTHROP GRUMMAN :
NORDEN SYSTEMS, NORTHROP              :
GRUMMAN CORPORATION, PHILIPS          :
NORTH AMERICA, LLC, RAYTHEON,         :
ROCKBESTOS CO., ROCKWELL              :
COLLINS, INC., ROGERS                 :
CORPORATION, SPACE SYSTEMS/           :
LORAL, SQUARE D COMPANY, UNISYS :
and UNITED TECHNOLOGIES               :            NO. 18-2119

                              MEMORANDUM OPINION

Savage, J.                                                           February 27, 2020

      Moving to dismiss this asbestos action for lack of personal jurisdiction under
Federal Rule of Civil Procedure 12(b)(2), defendant Northrop Grumman Corporation

(“Northrop”), a Delaware corporation with its principal place of business in Virginia, 1

contends that the plaintiffs, Robert and Margaret Kraus, have not alleged sufficient facts

establishing the existence of general or specific jurisdiction over it. Northrop argues that

Pennsylvania’s consent-by-registration statute is unconstitutional and cannot support the

exercise of general jurisdiction.           Even if valid, it contends, neither Northrop nor its

predecessors were registered at the time Robert Kraus (“Kraus”) 2 was exposed to

Northrop’s products in Pennsylvania. 3

        The plaintiffs contend that there is general jurisdiction over Northrop because it

and its predecessors-in-interest consented to jurisdiction when they registered to do

business in Pennsylvania as foreign corporations.

        We conclude that Pennsylvania’s consent-by-registration statute is constitutional,

and that consent jurisdiction arises at the time the suit is filed, not when the causes of

action arose. Thus, the plaintiffs have met their burden of establishing the existence of

personal jurisdiction over Northrop.

                                               Background

        According to the fourth amended complaint, Kraus was exposed to asbestos

during his service in the Navy aboard the U.S.S. Cambria and later when working at

General Electric. From July 1964 through May 1967, Kraus, as the electronics officer and

subsequently the communications officer on the Cambria, worked in close proximity to


        1   Northrop’s Mot. to Dismiss Pls.’ Fourth Am. Compl. (“Mot. to Dismiss”) (Doc. No. 340) at 2.

        2   Margaret Kraus brings a consortium claim only. All references to Kraus are to Robert Kraus.
        3 Because we find that the plaintiffs have carried their burden of establishing a prima facie case of
general jurisdiction, we do not address Northrop’s argument that there is no specific jurisdiction.


                                                      2
asbestos-containing electronic equipment.                  Kraus alleges that during the Cambria’s

equipment overhaul at the Philadelphia Naval Shipyard in 1965, he supervised the repair

of electronic and radio equipment containing asbestos. 4

        Kraus contends that he was exposed to asbestos dust from three products

manufactured by Northrop’s predecessors-in-interest, The Hallicrafters Co. and Litton

Industries: the AM/1365-URT (Hallicrafters), AN/ULQ-6A (Hallicrafters) and AN/UPX-1

(Litton). 5 He alleges that Hallicrafters manufactured the AM-1365/URT specifically for

installation on and delivery to the Cambria during its 1965 repair in Philadelphia. With

respect to the AN/ULQ-6A and AN/UPX-1, although installed on the Cambria in Virginia

in 1963, he contends that they remained on the ship during the 1965 overhaul. 6

        In support of his claim that Hallicrafters is Northrop’s predecessor-in-interest,

Kraus cites a Wikipedia page 7 stating that Hallicrafters was “sold . . . to the Northrop

Corporation” in 1966. To show that Litton is Northrop’s predecessor-in-interest, he cites




        4 Fourth Am. Compl. (Doc. No. 300) ¶ 6(a); Pls.’ Answer to Northrop’s Mot. to Dismiss (Doc. No.
363) at 2-3.

        5Fourth Am. Compl. (Doc. No. 300) ¶¶ 8(s), (x); Pls.’ Answer to Northrop’s Mot. to Dismiss (Doc.
No. 363) at 3.

        6   Pls.’ Answer to Northrop’s Mot. to Dismiss (Doc. No. 363) at 3-4.

        7  Most federal courts who have considered the issue view Wikipedia as unreliable evidence. See,
e.g., United States v. Lawson, 677 F.3d 629, 650, 651 (4th Cir. 2012) (“Given the open-access nature of
Wikipedia, the danger in relying on a Wikipedia entry is obvious and real”); Badasa v. Mukasey, 540 F.3d
909, 910 (8th Cir. 2008) (finding Wikipedia was not a sufficiently reliable source on which to rest a
determination of asylum); Esposito v. Las Vegas Sands Corp., No. CV 17-2936, 2018 WL 1010627, at *3
n.4 (E.D. Pa. Feb. 21, 2018) (describing Wikipedia article as an “inherently unreliable” source of
information). The Pennsylvania Superior Court, which has noted that some federal courts disapprove of
citation to Wikipedia, agrees. See Rourke v. Pennsylvania Nat. Mut. Cas. Ins. Co., 116 A.3d 87, 95 n.4
(Pa. Super. Ct. 2015) (“Although our Supreme Court has not commented on the subject, we generally look
at arguments involving citations to Wikipedia with skepticism.”).


                                                       3
a Wikipedia page that indicates it was “bought” by Northrop in 2001. 8 The reliability of

Wikipedia aside, Northrop does not dispute the company history. 9

        Northrop registered to do business in Pennsylvania as a foreign corporation on

March 19, 1996. 10 Hallicrafters and Litton registered to do business in Pennsylvania in

1966. 11

                                  Personal Jurisdiction Standards

        Once a defendant challenges personal jurisdiction, the plaintiff bears the burden

of proving, by a preponderance of the evidence, facts establishing a basis for the exercise

of jurisdiction. Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330, 336 (3d Cir.

2009) (citing Carteret Sav. Bank, F.A. v. Shushan, 954 F.2d 141, 146 (3d Cir. 1992)). In

considering a motion to dismiss for lack of personal jurisdiction under Federal Rule of

Civil Procedure 12(b)(2), as we do with a motion to dismiss for failure to state a claim

under Rule 12(b)(6), we accept as true the plaintiff’s allegations and draw all reasonable

inferences in favor of the plaintiff. Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 780

(3d Cir. 2018) (citing O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir.

2007)). However, unlike with Rule 12(b)(6), the scope of review under Rule 12(b)(2) is


        8   Pls.’ Answer to Mot. to Dismiss (Doc. No. 363) at 3 & Exs. K and L.
        9 Although Northrop does not concede that Hallicrafters and Litton are its predecessors-in-interest

and refers to them as its “alleged” predecessors, see Northrop’s Reply in Support of Mot. to Dismiss (Doc.
No. 370) at 3, it does not refute Kraus’s allegations with any contrary evidence.

        10   Mot. to Dismiss (Doc. No. 340) at 6-7 & Ex. “C.”
        11  Pls.’ Answer to Mot. to Dismiss (Doc. No. 363) at 4, 6; Northrop’s Reply in Support of Mot. to
Dismiss (Doc. No. 370) at 7. In a subsequent reply to Northrop’s motion, the plaintiffs make the unsupported
allegation that Northrop’s predecessors were registered to do business in Pennsylvania at least one year
earlier, during the Cambria’s 1965 equipment overhaul. See Pls.’ Second Response to Northrop’s Mot. to
Dismiss (Doc. No. 378) at ECF 2. Nevertheless, because the plaintiffs argue that whether the entity
registered before or after the exposure is not relevant to a finding of consent jurisdiction, see id., we need
not consider this revised date.


                                                       4
not limited to the face of the pleadings. Patterson by Patterson v. FBI, 893 F.2d 595,

603–04 (3d Cir. 1990) (citation omitted) (holding Rule 12(b)(2) motion is “inherently a

matter which requires resolution of factual issues outside the pleadings”).        Once a

defendant challenges personal jurisdiction, the plaintiff must “prove by affidavits or other

competent evidence” that jurisdiction is proper.     Metcalfe, 566 F.3d at 330 (citation

omitted).

       When the parties do not conduct jurisdictional discovery and there is no evidentiary

hearing, the plaintiff need only establish a prima facie case of personal jurisdiction.

Shuker, 885 F.3d at 780. To determine whether the plaintiff has made this prima facie

showing, we assume all factual allegations in the affidavits and other evidence submitted

to be true and construe all factual disputes in the plaintiff’s favor. Metcalfe, 566 F.3d at

331, 333.

       There are two types of personal jurisdiction, general and specific. The focus of

general jurisdiction is on the relationship between the defendant and the forum state, not

on the relationship of the claims to the forum. Bristol-Myers Squibb Co. v. Super. Ct. of

Cal., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017) (citing Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). The specific jurisdiction inquiry

focuses on the relationship of the litigation to the defendant’s contacts with the forum.

Walden v. Fiore, 571 U.S. 277, 284 (2014).

       Before exercising personal jurisdiction over a nonresident, a district court must

conduct a two-step analysis. Eurofins Pharma US Holdings v. BioAlliance Pharma SA,

623 F.3d 147, 155 (3d Cir. 2010). First, there must be a statutory basis under the law of

the forum state for exercising jurisdiction. Walden, 571 U.S. at 283 (citing Daimler AG v.



                                             5
Bowman, 571 U.S. 117, 125 (2014)); Fed. R. Civ. P. 4(k)(1)(A). Second, the nonresident

must have sufficient minimum contacts with the forum state to satisfy constitutional due

process. BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017).

                                   Statutory Basis for Jurisdiction

        Pennsylvania’s long-arm statute supplies several bases for the exercise of general

personal jurisdiction over a nonresident defendant. 42 Pa. C.S. § 5301. It provides for

general jurisdiction over a corporation that was incorporated as a Pennsylvania entity, is

a foreign company registered to do business in Pennsylvania, consents to suit, or carries

on “a continuous and systematic part” of its business in Pennsylvania. Id. § 5301(a)(2)(i)–

(iii). 12 The plaintiffs contend that the registration of Northrop and its predecessors-in-

interest to do business as foreign corporations in Pennsylvania supplies a basis to

exercise general personal jurisdiction over it. See id. § 5301(a)(2)(i).

                               Minimum Contacts with Pennsylvania

        A statutory basis for the exercise of personal jurisdiction alone is not sufficient.

The exercise of jurisdiction must also be consistent with the limits imposed by the Due

Process Clause of the Fourteenth Amendment. Walden, 571 U.S.at 283 (citing Daimler,

571 U.S. at 125). To meet this standard, the plaintiff must establish that “certain minimum

contacts” exist between the nonresident defendant and the forum so that the exercise of

jurisdiction will “not offend ‘traditional notions of fair play and substantial justice.’” Tyrrell,

137 S. Ct. at 1558 (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)).




         12 When personal jurisdiction is premised on this section of the Pennsylvania long-arm statute, any

cause of action may be asserted against the defendant whether or not it arises from acts forming the basis
of jurisdiction. 42 Pa. C.S. § 5301(b).


                                                     6
       General jurisdiction over a foreign corporation can be established in several ways.

It exists where its “affiliations with the [forum] State are so ‘continuous and systematic’ as

to render [it] essentially at home” there. Tyrrell, 137 S. Ct. at 1558 (quoting Daimler, 571

U.S. at 127). Jurisdiction can also be established through consent. J. McIntyre Mach.,

Ltd. v. Nicastro, 564 U.S. 873, 880 (2011) (citing Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 703-04 (1982)). A foreign corporation that registers

to do business in Pennsylvania “has consented to the jurisdiction of Pennsylvania courts.”

Sciortino v. Jarden, Inc., 395 F. Supp. 3d 429, 438 (E.D. Pa. 2019) (citing Bane v. Netlink,

Inc., 925 F.2d 637, 640 (3d Cir. 1991)).

                                                 Analysis

       Relying on section 5301(a)(2)(i) of Pennsylvania’s long-arm statute, which is

referred to as a “consent-by-registration” statute, the plaintiffs contend that there is

general personal jurisdiction over Northrop because it and its predecessors-in-interest

consented to jurisdiction when they registered to do business in Pennsylvania as foreign

corporations.       See 42 Pa. C.S. § 5301(a) (providing that registration as a foreign

corporation in the state “constitute[s] a sufficient basis of jurisdiction to enable the

tribunals of this Commonwealth to exercise general personal jurisdiction over [it]”). The

plaintiffs also argue that because Northrop did not exist until 1994, we can exercise

jurisdiction over it based on its predecessors’ consent to jurisdiction when they registered

to do business in Pennsylvania in 1966. 13

       Northrop argues that section 5301 does not provide a sufficient basis for the

exercise of general jurisdiction for several reasons. First, it argues that the “consent-by-


       13   Pls.’ Answer to Northrop’s Mot. to Dismiss (Doc. No. 363) at 6, n.3.


                                                      7
registration” provision of Pennsylvania’s long-arm statute is unconstitutional. Second, it

contends that jurisdiction is precluded because neither Northrop nor its alleged

predecessors were registered when Kraus was allegedly exposed to its products in

Pennsylvania. Finally, it argues that Hallicrafters’ and Litton’s consent-based jurisdiction

does not attach to their successor-in-interest, Northrop.

              Constitutionality of Pennsylvania’s Consent-by-Registration Statute

       In order to conduct business in Pennsylvania, foreign corporations are required to

register with the Secretary of State. 15 Pa. C.S. §§ 102, 411(a). Pennsylvania’s long-

arm statute provides that registration as a foreign corporation in the state “constitutes a

sufficient basis of jurisdiction to enable the tribunals of this Commonwealth to exercise

general personal jurisdiction over such” an entity. 42 Pa. C.S. § 5301(a)(2)(i). The Third

Circuit has held that registration by a foreign corporation under this statutory scheme

“carries with it consent to be sued in Pennsylvania courts.” Bane v. Netlink, Inc., 925 F.2d

637, 640 (3d Cir. 1991).

       Northrop argues that because this statutory scheme requires out-of-state

companies to submit to general jurisdiction as a condition of doing business here, it

“coerce[s] consent to personal jurisdiction.” It contends that under Daimler, “consent-

based jurisdiction based on compulsory registration as a foreign corporation in

Pennsylvania . . . flies in the face of the Due Process Clause.” 14

       Northrop relies on Sullivan v. A.W. Chesterton, Inc., 384 F. Supp. 3d 532 (E.D. Pa.

2019), which concluded that Pennsylvania’s consent-by-registration statute is

unconstitutional because it violates the Due Process Clause. Because the statutory


       14   Northrop’s Reply in Support of Mot. to Dismiss (Doc. No. 370) at 4-5.


                                                      8
scheme conditions one’s ability to conduct business in Pennsylvania on consenting to

general personal jurisdiction, Judge Robreno, in Sullivan, found the “mandatory

registration scheme” to “impermissibly extract consent” to jurisdiction.                    Id. at 538.

Because consent must be “knowing and voluntary” to be valid, he reasoned that the

mandatory nature of the consent-by-registration process rendered the consent

“functionally involuntary.” Id. at 542. Without valid consent, he concluded, the exercise

of general jurisdiction pursuant to this statutory scheme violates the Due Process Clause.

He reasoned that the Third Circuit’s holding in Bane is “irreconcilable with the teachings

of Daimler.” Id. at 543, 545.

        Except for Sullivan and two Common Pleas court cases, 15 all courts addressing

this issue have held that consent-by-registration remains a constitutional basis for

personal jurisdiction under current Third Circuit law. 16 We agree with these courts.




        15 See Pennington v U.S. Steel Corp., No. 160501092, 2019 WL 4131843, at *2-3 (Pa.Com.Pl.
June 27, 2019) (opining that the consent-by-registration statute violates the Due Process Clause and
requesting a “clear ruling from the Superior Court” pursuant to Pa. R. App. P. 311(b)(2) on the issue);
Mallory v. Norfolk S. Ry. Co., No. 1961, 2018 WL 3025283 (Pa. Com. Pl. May 30, 2018).

        16 See, e.g., Healthcare Servs. Grp., Inc. v. Moreta, Civ. A. No. 19-2260, 2019 WL 6117353, at *6
(E.D. Pa. Nov. 15, 2019); Sciortino v. Jarden, Inc., 395 F. Supp. 3d 429, 438 (E.D. Pa. 2019); Williams v.
Takeda Pharm. Am., Inc., Civ. A. No. 18-4774, 2019 WL 2615947, at *3 (E.D. Pa. June 26, 2019); Aetna
Inc. v. Kurtzman Carson Consultants, LLC, Civ. A. No. 18-470, 2019 WL 1440046, at *4–6 (E.D. Pa. Mar.
29, 2019); Gorton v. Air & Liquid Sys. Corp., Civ. A. No. 1:17-1110, 2019 WL 757945, at *5–6 (M.D. Pa.
Feb. 20, 2019); Youse v. Johnson & Johnson, Civ. A. No. 18-3578, 2019 WL 233884, at *3–4 (E.D. Pa.
Jan. 16, 2019); Shipman v. Aquatherm L.P., Civ. A. No. 17-5416, 2018 WL 6300478, at *2 (E.D. Pa. Nov.
28, 2018); Aetna Inc. v. Mednax, Inc., Civ. A. No.18-2217, 2018 WL 5264310, at *4–5 (E.D. Pa. Oct. 23,
2018); Mendoza v. Electrolux Home Prod., Inc., No. 4:17-CV-02028, 2018 WL 3973184, at *3–4 (M.D. Pa.
Aug. 20, 2018); Allstate Ins. Co. v. Electrolux Home Prod., No. 5:18-CV-00699, 2018 WL 3707377, at *4-5
(E.D. Pa. Aug. 3, 2018); Gorton v. Air & Liquid Sys. Corp., 303 F. Supp. 3d 278, 298 (M.D. Pa. 2018);
Plumbers’ Local Union No. 690 Health Plan v. Apotex Corp., Civ. A. No. 16-665, 2017 WL 3129147, at *11
(E.D. Pa. July 24, 2017); Bors v. Johnson & Johnson, 208 F. Supp. 3d 648, 655 (E.D. Pa. 2016). See also
state appellate court cases: Webb-Benjamin, LLC v. Int’l Rug Grp., LLC, 192 A.3d 1133 (Pa. Super. Ct.
2018); Murray v. American LaFrance, LLC, 2018 PA Super 267, 2018 WL 4571804 (Pa. Super. Ct. Sept.
25, 2018), en banc review granted and Opinion withdrawn, Dec. 7, 2018, oral argument held October 31,
2019.


                                                    9
        Daimler did not address “the interplay between consent to jurisdiction and the due

process limits of general jurisdiction.” Plumbers’ Local Union No. 690 Health Plan v.

Apotex Corp., Civ. A. No. 16-665, 2017 WL 3129147, at *11 (E.D. Pa. July 24, 2017). It

mentioned “consent” only to distinguish jurisdiction based on consent from jurisdiction

based on a corporation’s activities in the forum. Daimler, 571 U.S. at 129. The case

focused on when corporations may be subject to general jurisdiction based on contacts

with the forum, addressing when “continuous and systematic” contacts with a forum rose

to the level of making the corporation “at home.” Id. at 128.

        Because Daimler did not address whether registration to do business is a sufficient

basis for general personal jurisdiction, and neither the Supreme Court nor the Third Circuit

have addressed consent-based jurisdiction since Daimler, we will apply Third Circuit

precedent. Thus, we hold that registration to do business in Pennsylvania constitutes

valid consent to jurisdiction. 17

             Temporal Limit to Pennsylvania’s Consent-by-Registration Statute

        Northrop argues that consent jurisdiction based on 42 Pa. C.S. § 5301(a)(2)(i)

does not apply because neither it nor its alleged predecessors were registered foreign

corporations in Pennsylvania at the time of Kraus’s alleged exposure here in 1965.

Hallicrafters and Litton did not register until one year after Kraus’s alleged exposure in

1966; and Northrop did not register until 1996, more than thirty years later. Northrop

argues that it and its predecessors would not have “reasonably anticipated being haled




        17 We note that the issue of section 5301(a)(2)(i)’s constitutionality is pending before an en banc
panel of the Pennsylvania Superior Court, which heard oral argument on October 31, 2019. See Murray v.
American LaFrance, LLC, Appeal No. 2105 EDA 2016.

                                                    10
into a Pennsylvania court for alleged conduct occurring before” registering.

Consequently, they could not have consented to jurisdiction.

       The operative date for determining whether consent jurisdiction applies is when

the lawsuit is filed. We ask if jurisdiction exists over the defendant at that time. Thus,

consent jurisdiction exists over a defendant for causes of action that arose prior to its

registration as a foreign company so long as the corporation is registered at the time that

the lawsuit is filed. Webb-Benjamin, LLC v. Int’l Rug Grp., LLC, 192 A.3d 1133, 1137

(Pa. Super. Ct. 2018); Sciortino, 395 F. Supp. 3d at 439.

       The only time the exercise of consent jurisdiction is restricted to claims that arose

during the period of registration applies to situations in which the corporation’s registration

had been withdrawn. See, e.g., Bane, 925 F.2d at 640-41; In re Enterprise Rent-A-Car

Wage & Hour Employment Practices Litig., 735 F. Supp. 2d 277, 310 (W.D. Pa. 2010).

In those cases, the court applied 42 Pa. C.S. § 5301(b), which provides that:

              [d]iscontinuance of the acts enumerated in [section
              5301](a)(2)(i) and (iii) and (3)(i) and (iii) shall not affect
              jurisdiction with respect to any act, transaction or omission
              occurring during the period such status existed.

42 Pa. C.S. § 5301(b) (emphasis added).

       Under this express temporal limit, if a foreign corporation withdraws its registration

to do business in Pennsylvania prior to the filing of the litigation, jurisdiction over the

defendant continues, as long as the claims are based on actions or events that occurred

while it was registered to do business here. Id. § 5301(b). See Bane, 925 F.2d at 640-

41 (holding that foreign defendant’s withdrawal of authorization to do business in

Pennsylvania before the lawsuit was filed did not destroy consent jurisdiction because the

claims forming the basis of the suit arose while the defendant was registered to do

                                              11
business here); Enterprise, 735 F. Supp. 2d at 310 (where foreign defendant both

registered to do business in Pennsylvania and withdrew its registration after the lawsuit

was filed, there was no basis for consent jurisdiction because the claims arose outside

the time period that the defendant was registered).

       The Webb-Benjamin court has made clear that there is no temporal limit to consent

registration in Pennsylvania. It reasoned that because

              [t]he plain language of 42 Pa.C.S.A. § 5301 does not
              expressly limit jurisdiction to only those events that occur
              during a foreign [corporation’s] registration in Pennsylvania . .
              ., general personal jurisdiction under [section 5301(a)] does
              not preclude claims . . . arising from events that occurred prior
              to registration.

Webb-Benjamin, 192 A.3d at 1137.         Thus, it held that the section 5301(b) express

temporal provision does not apply to section 5301(a) when, like in the present case, there

has been no withdrawal of registration. Webb-Benjamin, 192 A.3d at 1137 & n.3. Accord

Sciortino, 395 F. Supp. 3d at 439 (holding that even though defendant shoe manufacturer

was not registered to conduct business in Pennsylvania when the plaintiff purchased its

allegedly defective shoes, company was subject to consent jurisdiction because it was

registered in Pennsylvania at the time the lawsuit was filed).

       We adopt the reasoning and holdings of Sciortino and Webb-Benjamin. There is

no temporal limit to consent registration in Pennsylvania. Therefore, because consent

jurisdiction applies to causes of action that arose prior to the time Northrop and its

predecessors registered, and Northrop was registered at the time this action was filed,




                                             12
there is general jurisdiction over Northrop based on its registration to do business in

Pennsylvania and the consent-by-registration provision. 18

                                              Conclusion

        The plaintiffs have met their burden of establishing a basis for exercising general

personal jurisdiction over Northrop. Therefore, we shall deny Northrop’s motion.




        18Because we find that there is general jurisdiction over Northrop, it is unnecessary to address
Northrop’s argument that general jurisdiction is not transferable from its alleged predecessors-in-interest.

                                                    13
